The Chief Justice
delivered the opinion.
This is a writ of error to an order of (he county court of .Floyd county, adjudging the plaintiff in errbr to be the Orth-*356erof a baslard child, and subjecting him to the maintain-auce of the cnild
After a <⅛-fencUnt on a ch:-u,geofb**-tarrty appears before -.he jusuce and enters into a re cognizance it is too late to object to the warrant.
The errors assigned question as well the propriety of oveiruling the motion of the plaintiff in error to arrest the judgment, as of sundry decisions given by the court in the progress of the trial.
'['he motion in arrest of judgment was founded upon objections taken to the sufficiency of the warrant. The warrant, though it contains substantially a charge of bastardy against the plaintiff in error, is faulty in some respectó; but we think it was too late to object to the sufficiency of the warrant in arrest of judgment. When the plaintiff' had been brought before the magistrate, and had entered into the recognizance for his appearance at court to answer (he charge, the warrant was functus oficio, and we do not conceive that it was even necessary tor the magistrate to report the warrant to the county court. And if so, it follows that the warrant is not liable to be objected to in that court, and consequently the court was correct in overruling the motion in arrest of judgment, founded exclusively upon objections to the sufficiency of the warrant.
The decisions of the county court, the correctness of which is questioned by the assignment of error, are not presented in a shape in which they can be subject to revision in this court.
The exceptions taken to these decisions are not ordered by the court to be enrolled, and they are signed by only one justice of the peace. The statute authorising exceptions to be taken to the decisions of a court, requires the exceptions to be signed by the justices composing (he court; and we know that one justice cannot constitute a county court for any purpose. The exceptions, therefore, in this case, cannot be considered as part of the record, and of course, the points growing out of the exceptions cannot be noticed by this court.
The judgment mu3t be affirmed with costs.